Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 9-14 are withdrawn from consideration as being directed to non-elected embodiment.
Remaining claims 1-8, 15-20 are presented for examination.
IDS are considered.
Drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinen et al. (US 2007/0086675) in view of  Schwartz US (2006/0045357)
As to claim 1:
Chinen discloses a method for image processing, comprising: 
obtaining a mask by separating an original image into a background image and a foreground image;  (See at least  ¶ Abstract, 0035, 0022, 0026, a segmentation process is done to isolate a foreground object image from the background image of at least an original image in a series of images, thereby obtaining a mask. See also 0025, 0071)

obtaining a partial stylized image by transforming the background image or the foreground image according to a selected style; (¶0067, 0068,  transforming at least the background to create a blurr style effect by using a blur special effect matrix.)
and obtaining a stylized image according to the mask and the partial stylized image. (See ¶0070, 0071, once the background image has been applied the slylization effect, filling the mask area by moving the foreground object into the area to imperimpose onto the area thus generating an output image with blurred background but with intact foreground.

Chinen differs from the claimed invention in that it obtains the foreground and background images from an video input instead of an original image input.  However, it is known in the art segmentation can be applied not only on video but also an image to isolate foreground object image from background image. 

Schwatz, in a related field of endeavor, discloses an image processing method in which a background image and a foreground image can also be produced from a given input image (See ¶0044).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Chinen can also produce the foreground image and background image for transformation not only from a video input but from an original input image as well. So long as Chinen obtain foreground image and background image, the process can proceed to perform stylization.  Such implementation allows for wider appeal of Chinen since it can flexibly uses multiple types of content input. 


As to claim 15:
 Chinen discloses an apparatus for image processing, comprising: at least one processor; and at least one non-transitory computer readable storage (See ¶0028, processor, memory of apparatus) storing instructions which, when executed by the at least one processor, are operable with the at least one processor to: obtain a mask by separating an original image into a background image and a foreground image;  (See at least  ¶ Abstract, 0035, 0022, 0026, a segmentation process is done to isolate a foreground object image from the background image of at least an original image in a series of images, thereby obtaining a mask. See also 0025, 0071)

Obtain a partial stylized image by transforming the background image or the foreground image according to a selected style; (¶0067, 0068,  transforming at least the background to create a blurr style effect by using a blur special effect matrix.)
and obtain a stylized image according to the mask and the partial stylized image. (See ¶0070, 0071, once the background image has been applied the slylization effect, filling the mask area by moving the foreground object into the area to imperimpose onto the area thus generating an output image with blurred background but with intact foreground.

Chinen differs from the claimed invention in that it obtains the foreground and background images from an video input instead of an original image input.  However, it is known in the art segmentation can be applied not only on video but also an image to isolate foreground object image from background image. 

Schwatz, in a related field of endeavor, discloses an image processing method in which a background image and a foreground image can also be produced from a given input image (See ¶0044).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Chinen can also produce the foreground image and background image for transformation not only from a video input but from an original input image as well. So long as Chinen obtain foreground image and background image, the process can proceed to perform stylization.  Such implementation allows for wider appeal of Chinen since it can flexibly uses multiple types of content input. 
As to claim 2:
Chinen in view of Schwatz discloses all limitations of claim 1, wherein obtaining the stylized image according to the mask and the partial stylized image comprises: obtaining the stylized image by filling the mask with the partial stylized image and at least one of the background image and the foreground image that does not subjected to the transforming. (Chinen, See ¶0070, 0071, once the background image has been applied the slylization effect, filling the mask area by moving the foreground object into the area to imperimpose onto the area thus generating an output image with blurred background but with intact foreground)


As to claim 3:
 Chinen in view of Schwatz discloses all limitations of claim 1, wherein obtaining the partial stylized image by transforming the background image or the foreground image according to the selected style comprises: inputting the background image or the foreground image to an image transformation network; and transforming the background image or the foreground image according to the selected style with the image transformation network to obtain the partial stylized image. (See ¶0067 through ¶0070 of Chinen, the background image is inputted into a transformation filter system, in which each pixel of the background image is convolving with a blurring kernel to create a blurring special effect)

As to claim 16:
Chinen in view of Schwatz discloses all limitations of claim 15, wherein the image transformation network is configured to transform an input image x into an output image y via a mapping of y =fw (x). (See ¶0067 through ¶0070 of Chinen, the background image is inputted into a blurring filter function, in which each pixel of the background image is convolving with a blurring kernel to create a blurring special effect)
Claim(s) 4, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinen et al. (US 2007/0086675) in view of  Schwartz US (2006/0045357) in view of Johnson et al. (US 2018/0300850).

As to claim 8:
Chinen in view of Schwatz discloses all limitations of claim 3, however is silent on wherein the image transformation network is a deep residual convolutional neural network.

However, it is widely known in the art that transformation mechanism for images can be taken in form of a deep residual convolutional neural network. Johnson evidently discloses in at least ¶0028 of transformation AI models for purpose of transforming image content and is taken form of a deep residual convolutional network among several finite options.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Chinen’s transformation mechanism for images can be taken in form of a deep residual convolutional neural network. Such implementation can advantageous as deep residual CNN offers benefits such as high customization way of how it is custom-trained, and can learn tasks with little to no human supervision and less training samples. 

As to claim 4:
Chinen in view of Schwatz discloses all limitations of claim 3, however is silent the following prior to obtaining the mask: training the image transformation network with perceptual loss functions defined by a loss network.
Johnson discloses training of a transformation network (¶0028) in view of several loss functions such as content loss, style loss etc... which are sub-categories of what is called perceptual loss functions defined by a loss network model (See ¶0030, 0032)
 
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Chinen’s transformation mechanism that is trained several loss functions such as content loss, style loss etc... which are sub-categories of what is called perceptual loss functions defined by a loss network model. Such implementation can advantageous as deep residual CNN offers benefits such as high customization way of how it is custom-trained, in view of ¶0030 of Johnson, loss functions can be catered to how well contents and styles match a desirable outcome. 

As to claim 17:
Chinen in view of Schwatz discloses all limitations of claim 15, however is silent the image transformation network has an output end coupled with a loss network and is configured to be trained with perceptual loss functions defined by the loss network.
Johnson discloses training of a transformation network (¶0028, namely the output of the in-training network is processed by loss functions of the training network) in view of several loss functions such as content loss, style loss etc... which are sub-categories of what is called perceptual loss functions defined by a loss network model (See ¶0030, 0032)
 
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Chinen’s transformation mechanism that is trained several loss functions such as content loss, style loss etc... which are sub-categories of what is called perceptual loss functions defined by a loss network model. Such implementation can advantageous as deep residual CNN offers benefits such as high customization way of how it is custom-trained, in view of ¶0030 of Johnson, loss functions can be catered to how well contents and styles match a desirable outcome. 


Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinen et al. (US 2007/0086675) in view of  Schwartz US (2006/0045357) in view of in view of Johnson et al. (US 2018/0300850) and in further view of Shi et al. (US 2018/0075581).

As to claims 5 and 18:
Chinen in view of Schwatz and Johnson discloses all limitations of claim 4/17, however is silent on the loss network is a visual geometry group (VGG) network having a plurality of convolutional layers.
However, the use of VGG as a training network (i.e. loss network) is known in the art to train another model. Shi in a related field of endeavor discloses in at leat ¶0038, 0059 that a pretrained VGG network, such as a VGG19 (19 layers), is used to learn from.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Chinen and others to use VGG19 as a training network. Such implementation allows for abstract feature space mechanism that provides valuable feature representation for optimizations (See ¶0059). Furthermore, with 19 layer, VGG provides exceptional details and complexity level in processing, thus providing more optimized results. 

Allowable Subject Matter
Claims 6, 7, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The references Chinen, Schwartz, Johnson and Shi while disclose the respective base claims as established above, however do not disclose limitations of claims 6 and 19.  Claims 7 and 20 are dependent on 6 and 19 respectively and thus inherit allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-Ezra (US 2005/0047672) - Systems and methods for providing methods are provided for deblurring images, which are blurred due to the movement of objects in the imaged scene. The systems and methods involve separating a moving object component from a static or background component of a primary image. The moving object component is deblurred using suitable image processing algorithms, and then superimposed on the static or background component to obtain a deblurred primary image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645